DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements claimed, particularly a postural controller for dynamically creating custom positions of a prosthetic joint, prosthetic wrist, or prosthetic ankle, or a robotic joint, robotic wrist, or robotic ankle that includes a memory having stored thereon a set of pre-selected postures having pre-defined joint angles, as well as instructions that cause the controller to map processed signals representing muscular contractions of the user to a point in postural control space based on a time-varying resultant vector of the processed signals, where the point lies between two of the pre-selected postures indicating a blended posture desired by the user which is a custom combination of the two pre-selected postures depending on the proximity of the point to each of the two pre-selected postures, and transforming the point into a set of desired joint angles by morphing the joint angles of the pre-selected postures that the point lies between. The examiner notes that the term morphing is interpreted in light of the specification to mean an intermediate posture that is a linear combination of the joint angles of the two closest pre-selected postures. 
Further, it has been determined that the claims overcome the closest prior art, which is US Patent Application Publication No. 2011/0264238 A1 to van der Merwe et al. (Merwe). Merwe discloses a prosthetic device that includes receiving EMG signals (signals representing muscular contractions) to allow the user to select a desired preprogrammed grip that includes possible mid-grip positions (paragraphs 0204-0205, 0208, and 0213). Merwe also teaches a walk detection embodiment which uses a vector sum of three accelerations to command movement of the prosthetic device (paragraph 0172-0178). However, Merwe does not disclose a prosthetic device that receives EMG signals (processed signals representing muscular contractions of the user) and maps these EMG signals to a point that lies between two pre-selected postures based, at least in part, on a time-varying resultant vector of the processed signals, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774